EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Devanie DuFour on 16 August 2022.

The claims filed 03 February 2021 have been amended as follows:
Claim 21: A spinal implant comprising:
an upper surface, wherein at least a portion of the upper surface is configured for placement adjacent to an upper vertebral endplate of an upper vertebral body;
a lower surface, opposite the upper surface, wherein at least a portion of the lower surface is configured for placement adjacent to a lower vertebral endplate of a lower vertebral body;
a front surface and a back surface, wherein the front surface is configured for insertion into a space between the upper vertebral body and the lower vertebral body;
two side surfaces extending between the upper surface and the lower surface, the two side surfaces extending between the front surface and the back surface; 
an opening partially encircled by the upper surface and the lower surface, wherein the opening is positioned closer to the back surface than the front surface, wherein the opening is configured to contain graft material that spans between a cortical rim of the upper vertebral body and a cortical rim of the lower vertebral body; and
a cap configured to secure the graft material within the opening.

Claim 22, line 2: “opening” has been changed to --openings--.

Claim 25, line 2: “the” (between “withstanding” and “compressive”) has been changed to --a--.

Claim 26: A spinal implant comprising:
an upper surface, wherein at least a portion of the upper surface is configured for placement adjacent to an upper vertebral endplate of an upper vertebral body;
a lower surface, opposite the upper surface, wherein at least a portion of the lower surface is configured for placement adjacent to a lower vertebral endplate of a lower vertebral body;
a front surface and a back surface, wherein the front surface is configured for insertion into a space between the upper vertebral body and the lower vertebral body;
two side surfaces extending between the upper surface and the lower surface, the two side surfaces extending between the front surface and the back surface; 
an opening positioned closer to the back surface than the front surface, wherein the opening is open to the back surface, wherein the opening is configured to contain graft material that spans between a cortical rim of the upper vertebral body and a cortical rim of the lower vertebral body; and
a cap configured to secure the graft material within the opening.

Claim 29 has been cancelled.

Claim 30, line 1: “29” has been changed to --26--.

Claim 31, line 1: “29” has been changed to --26--.

Claim 33, line 1: “29” has been changed to --26--.

Claim 34, line 2: “the” (between “withstanding” and “compressive”) has been changed to --a--.

Claim 38: A method of spinal fusion comprising: 
providing a spinal implant comprising: 
an upper surface, a lower surface, a front surface and a back surface, two side surfaces extending between the upper surface and the lower surface, the two side surfaces extending between the front surface and the back surface, and an opening positioned closer to the back surface than the front surface; 
inserting the front surface of the spinal implant into a space between an upper vertebral body and a lower vertebral body; 
positioning the spinal implant, wherein at least a portion of the upper surface is placed adjacent to a vertebral endplate of the upper vertebral body and at least a portion of the lower surface is placed adjacent to a vertebral endplate of the lower vertebral body; 
packing the opening with graft material, wherein the graft material spans between a cortical rim of the upper vertebral body and a cortical rim of the lower vertebral body; and
coupling a cap to the spinal implant to secure the graft material within the opening.

Claim 39 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not disclose a spinal implant with an opening a cap as claimed or a method of using a spinal implant with an opening and cap as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/Primary Examiner, Art Unit 3775